Title: To James Madison from Benjamin Drake, 6 November 1821
From: Drake, Benjamin
To: Madison, James


                
                    Sir,
                    Cincinnati Nov. 6. 1821.
                
                Having recently embarked in the collection of materials for a Biographical Sketch of the celebrated Tecumseh, I am induced to take the liberty of addressing you upon the Subject.
                I am solicitous to ascertain the nature of Tecumseh’s alliance with the Brittish army and the tenor of his Commission as a Brigadier General in the service of England during the late war; and I have supposed that during your Presidency, official information touching these subjects might have come to your Knowledge.
                Any information Sir which you may be enabled to communicate concerning the points alluded to, or connected in any manner with the “King of the Woods” as he was emphatically styled by Genl. Proctor, will be highly acceptable and tend materially to the advancement of a feeble effort of mine, to rescue from oblivion the history of one of our distinguished aboriginal chiefs.
                Excuse Sir, the freedom which I have taken in addressing you and accept the assurance of my high consideration and esteem.
                
                    Benjamin Drake
                
            